Hunstein, Justice,
Nathaniel Jones was found guilty of the malice murder of Purch Jarrell and sentenced to life imprisonment. He appeals from the *141denial of his motion for new trial.1
Decided September 23, 1996.
James D. Michael, for appellant.
J. Tom Morgan, District Attorney, Robert M. Coker, Thomas S. Clegg, Assistant District Attorneys, Michael J. Bowers, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Caroline W. Donaldson, Assistant Attorney General, for appellee.
*141In his sole enumeration of error, Jones contends that the evidence was insufficient to support his conviction in that the shooting was unintentional, and that at best, the evidence could only support a conviction for voluntary manslaughter. See OCGA § 16-5-2. We disagree and affirm.
The evidence adduced at trial established that Jones, Jarrell’s next door neighbor, started an argument with Jarrell in front of Jarrell’s stepdaughter, Debra Turman, and Virgil White, who rented a room from Jarrell. These witnesses testified that Turman answered the front door after Jones knocked on it, and that Jarrell told Turman to close the door. As she shut the door, Jones told Turman he had come by to tell her something. Jarrell then reopened the front door and faced Jones, who was standing on the front porch. He ordered Jones off the porch, and Jones began waving a handgun in the air. The two exchanged words for several minutes, until Jarrell stepped forward and pushed Jones off the porch. As Jones fell, the gun discharged twice. Jarrell and Turman, who had also stepped outside onto the porch, went back inside the home and locked the front door. Jarrell was standing behind the front door when Jones returned to the porch and fired two more shots. The final shot shattered a window and struck Jarrell in the forehead. Testimony by a forensic pathologist for the DeKalb County Medical Examiners Office established that Jarrell died from a close-range gunshot wound. Although the murder weapon was never recovered, following his arrest, Jones admitted having and firing a gun during the incident.
Reviewing the evidence in the light most favorable to the jury’s verdict, we find it was sufficient to authorize a rational trier of fact to find Jones guilty of the crime charged beyond a reasonable doubt under the standard set forth in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The homicide occurred on April 7, 1995. Jones was indicted on August 8, 1995 in DeKalb County. He was found guilty on February 6, 1996 and was sentenced the same day. His motion for new trial, filed March 5, 1996, was denied on April 10, 1996. A notice of appeal was filed that same day. The appeal was docketed on June 11, 1996 and submitted for decision on briefs.